Citation Nr: 1424036	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for coronary artery disease higher than 10 percent before February 27, 2012, and an initial rating higher than 30 percent from February 27, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1961 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office.  That rating decision, in pertinent part, granted service connection for coronary artery disease and assigned an initial 10 percent rating from June 15, 2007.

In January 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

An October 2012 rating decision increased the initial rating to 30 percent from February 27, 2012.


FINDINGS OF FACT

1.  Before February 27, 2012, coronary artery disease was characterized by a workload of 8.8 METs and did not result in cardiac hypertrophy or dilatation.  

2.  From February 27, 2012, coronary artery disease is characterized by a workload of 5 to 7 METs without acute congestive heart failure or left ventricular dysfunction.  







CONCLUSION OF LAW

The criteria for an initial rating for coronary artery disease higher than 10 percent before February 27, 2012, and initial rating higher than 30 percent from February 27, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2013).   

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim, namely, (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  


See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in July 2007 on the underlying claim of service connection for coronary artery disease.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained VA and private medical records.  The Veteran was afforded VA examinations in December 2007 and February 2012.  As the examination reports contains the medical history and findings, pertaining to the rating criteria, the Board finds that the reports, taken together, are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 




As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Criteria for Rating Coronary Artery Disease

Coronary artery disease has been rated 10 percent before February 27, 2012, and 30 percent from February 27, 2012, under 38 C.F.R. § 4.104, Diagnostic Code 7005 (coronary artery disease).  

Under Diagnostic Code 7005, the criteria for a 10 percent rating are a workload of greater than 7 METs but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  

The criteria for a 30 percent rating are a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

The criteria for a 60 percent rating are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no other potentially applicable Diagnostic Code.

Evidence

On VA examination in December 2007, the Veteran reported that he walks at least five miles per day and rode a stationary bike for half an hour.  The Veteran denied chest pain, shortness of breath, orthopnea, dyspnea, or palpitations.  Continuous medication was required.  The examiner noted that an echocardiogram in 2005 had showed a mild left ventricular hypertrophy with ejection fraction of 70 percent.  The Veteran's stress test was cancelled as his blood pressure was elevated.  His estimated METS was between 8 and 9.  




In April 2008 in addendum, the Veteran had completed his stress test after his blood pressure normalized.  He reached METS of 8.8 and this was interpreted as a negative exercise treadmill test.  

In a written statement dated in January 2008, the Veteran noted that he told the December 2007 VA examiner that "I walk and I ride a stationary bike for 5 miles a day or half an hour" and that there is a significant difference between walking five miles and riding a stationary bike for the equivalent.  He also noted that he has frequent palpitations.

An August 2011 echocardiogram noted normal left ventricle function.  Ejection fraction of 55 percent was noted.  A December 2011 chest X-ray was normal.

On VA examination on February 27, 2012, the examiner noted that echocardiogram showed bigeminy with frequent premature ventricular contractions and right bundle branch block.  There was no evidence of cardiac hypertrophy or congestive heart failure.  It was noted that continuous medication was required.  The VA examiner stated that a workload of 5 to 7 METs would result in angina.  

In a May 2012 addendum report, the examiner stated that nuclear cardiac stress test in March 2012 showed no myocardial ischemia, normal wall motion, and a normal ejection fraction of 66 percent.  The examiner noted that the Veteran had a coronary stent placed in 2003 after cardiac catheterization.  He stated that the Veteran had no current level of impairment from his service connected coronary artery disease.

Analysis

Before February 27, 2012, the Veteran had a workload of 8.8 METs before resulting in dyspnea.  The workload of 8.8 METs does not more nearly approximate or equate to the a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope, the criteria for the next higher rating under Diagnostic Code7005.  


Also in the absence of evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, the alternate criteria for the next higher rating under Diagnostic Code7005, were not met.

From February 27, 2012, the Veteran had a workload of 5 to 7 METs before resulting in angina.  The workload of 5 to 7 METs does not more nearly approximate or equate to the a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope, the criteria for the next higher rating under Diagnostic Code7005.  Also in the absence of evidence of acute congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the alternate criteria for the next higher rating under either Diagnostic Code7005 have not been met.  The May 2012 VA examiner's addendum noted an ejection fraction of 66 percent.

As the preponderance of the evidence is against initial higher ratings and at anytime during the appeal, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 




If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability is s encompassed by the applicable Diagnostic Codes for the Veteran's heart condition.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating for coronary artery disease higher than 10 percent before February 27, 2012, and an initial rating higher than 30 percent from February 27, 2012, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


